DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The prior art does not disclose the device claimed having two modes.  The first has strap is guided by an upper guiding strap portion on the vertical frame and a lower guiding strap portion on the horizontal conveying platform and also through a first and second guiding device.  The second mode utilizes an extendable mechanism having a telescopic control portion and a central guiding strap portion and the first and second guiding devices are pivoted into second positions to allow the strap to pass from the upper guiding portion through the central guiding portion.
The closest prior art is U.S. Patent No. 3,949,662 which discloses a pallet strapping device with an upper strap guiding portion (at 76) and an extendable mechanism (L).  However it does not disclose a lower strap guiding portion or the first and second guiding devices pivotally disposed at respective pivot portions of the platform.
U.S. Patent Nos. 6073425, 7757468, 9669953, 9745090, 11040789 all disclose  pallet strapping devices having an upper strap guiding portion and a lower strap guiding portion but they do not disclose an extendable mechanism or the first and second guiding portions.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        01/14/2022